COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Lemons ∗ and Frank
Argued at Norfolk, Virginia


TINA MARIE SAMUEL
                                              MEMORANDUM OPINION ∗∗ BY
v.   Record No. 2172-98-1                      JUDGE ROBERT P. FRANK
                                                   APRIL 25, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                       AND COUNTY OF JAMES CITY
                        Samuel T. Powell, Judge

            Edward Janes Bell, III, for appellant.

            Marla Graff Decker, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     Tina Marie Samuel (appellant) appeals her conviction of grand

larceny after a bench trial on June 26, 1998.       On appeal,

appellant contends that the evidence was not sufficient to prove

that she stole property from a Liz Claiborne store having a value

of $200 or more.    We disagree and affirm the conviction.

                            I.   BACKGROUND

     On January 30, 1998, Officer Meyers of the James City County

Police Department responded to a report from an outlet mall that a


     ∗
       Justice Lemons participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
black female (Jones) and a person who appeared to be a black male,

later identified as appellant, possibly were shoplifting from

stores in the mall.    One of the women was described as wearing a

long denim dress, and the two women were believed to be traveling

in a small, black car with Georgia license plates.

     Officer Meyers and Officer Wilson patrolled the shopping

center looking for the suspects.   When Officer Meyers drove past

the Liz Claiborne store, she saw a black female, who fit the

description of one of the suspects, inside the shop.     Officer

Meyers parked her vehicle and started to approach the Liz

Claiborne store.    She noticed a small, black car with Georgia

license plates in the parking lot.      In the back seat of the car,

Officer Meyers saw four large duffel bags filled with clothing

that was still on clothes hangers.      All of the duffel bags were in

plain view from outside the vehicle.

     After appellant and Jones exited the Liz Claiborne store, the

Liz Claiborne employees told Officer Meyers that the women bought

two pairs of pants.

     Appellant and Jones next went to the Guess store where

Officer Meyers approached them and told them they were suspected

of shoplifting.    Jones was carrying a paper bag from Liz

Claiborne.   Officer Meyers asked if she could look in the bag, and

Jones consented.    The officer saw two pairs of pants in the top of

the bag, under which were four pairs of pants that were still on

clothes hangers.    The pants in the top of the bag were folded over

                                - 2 -
the other four pairs and were tucked around the sides so that the

pants underneath were not visible.       The pants had Liz Claiborne

tags on them.

     At the scene, a Liz Claiborne employee identified the two

pairs of pants in the top of the bag as the pants the women

purchased.   The other four pairs, however, had not been paid for

at the store.

     The officer proceeded to advise appellant of her Miranda

rights, and then appellant stated that the pants were stolen and

that there was more stolen clothing in the small black car.

Shortly thereafter, Jones gave the keys to the black car to the

officers, and the officers inventoried the merchandise in the car.

     Officer Meyers testified that most of the clothing in the car

still had store tags and price tags attached.      Some of the

clothing was marked with Liz Claiborne tags.      That clothing, in

addition to the four pairs of pants discovered by Officer Meyers

in the bottom of the bag, was returned to the Liz Claiborne store.

     Amanda Hunter, front-end supervisor of the Liz Claiborne

store, testified at trial.   She stated that the two women entered

the store on January 30, 1998.    Appellant tried on clothing in the

dressing room, and Jones purchased two pairs of men's pants.

Hunter identified the four pairs of pants Officer Meyers recovered

from the bottom of the Liz Claiborne bag as the type of pants sold

in the Liz Claiborne outlet store on January 30, 1998.      The pants



                                 - 3 -
were a specific brand that was sold only in outlet stores and had

Liz Claiborne tags attached to them.

        Hunter further testified that the officers returned eight

additional items of Liz Claiborne merchandise to the store.

Hunter stated that the eight items were labeled with Liz Claiborne

tags that showed the clothing was made for outlet stores only and

was of the type sold in the Liz Claiborne store on January 30,

1998.

        Hunter testified that she scanned each of the items returned

by the police through the store's computer system.     She explained

that, when a sale is completed, the computer system immediately

subtracts the items purchased from the store's inventory list.

When Hunter scanned the returned items, the computer showed the

quantity of each item of clothing that should have been in the

store.    The returned clothing plus the garments in the store added

up to the quantity the inventory list showed for each particular

type of clothing.    Hunter testified that the total value of the

clothing returned to the Liz Claiborne store was $888.88.     On

cross-examination Hunter admitted, but stated that it would be

almost impossible, that the clothing could have come from another

Liz Claiborne outlet store in Waynesboro if the other store sold

the same item in the same department.

        Appellant admitted at trial that she stole the four pairs of

pants from the Liz Claiborne store.      Appellant further testified

that the Liz Claiborne items found in the black car belonged to

                                 - 4 -
her.   Appellant testified that she left Georgia on the morning of

January 30, 1998, drove to North Carolina to visit her father, and

then drove straight to Williamsburg.

                            II.    ANALYSIS

                 When considering the sufficiency of the
            evidence on appeal of a criminal conviction,
            we must view all the evidence in the light
            most favorable to the Commonwealth and accord
            to the evidence all reasonable inferences
            fairly deducible therefrom. The [fact
            finder's] verdict will not be disturbed on
            appeal unless it is plainly wrong or without
            evidence to support it.

Traverso v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721

(1988) (citations omitted).   "[T]he credibility of the witnesses

and the weight to be accorded their testimony are matters solely

for the fact finder who can accept or reject the testimony in

whole or in part."   Cooper v. Commonwealth, 30 Va. App. 26, 29,

515 S.E.2d 320, 321 (1999) (citing Bridgeman v. Commonwealth, 3

Va. App. 523, 528, 351 S.E.2d 598, 601 (1986)).

       "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864,

876 (1983).

       Appellant admitted to stealing the four pairs of pants in the

bottom of the Liz Claiborne bag and told Officer Meyers that there

was additional stolen property in the small, black car.     The

officers found clothing in the back seat of the black car bearing

                                  - 5 -
Liz Claiborne tags.   At trial, appellant testified that the

clothing found in the car belonged to her.     Hunter identified the

clothing recovered from the vehicle as of the type sold in the Liz

Claiborne outlet on January 30, 1998 and testified that the

quantity of the items returned by the police matched the store's

computer inventory for each of the particular types of clothing.

Hunter further testified that the clothing in the car was marked

made for outlet only and could only have come from an outlet

store.   Hunter said that the only other Liz Claiborne outlet store

in Virginia was located in Waynesboro.     Appellant testified that

she drove from Georgia to North Carolina and then to Williamsburg

on the morning of January 30, 1998.      She did not stop at the Liz

Claiborne store in Waynesboro.

     From the foregoing facts, the record supports the trial

court's judgment that appellant stole clothing from the Liz

Claiborne store in excess of $200.

     For these reasons, we affirm the judgment of the trial court.

                                                             Affirmed.




                                 - 6 -